Case 1:19-cv-09840-ER Document 28 Filed 08/07/20 Page 1of1

Morgan Lewis

Michael F. Fleming
Associate

 

+1.212,309.6207
michael. fleming@morganlewis.com The request to stay all proceedings in this case

is granted. The parties are directed to submit
August 6, 2020 a joint status report within 48 hours of the

Via ECF M E Mi O E N D O Q S E D Second Circuit Court of Appeals' decision.

— SO ORDERED.

The Honorable Sarah Netburn z
United States District Court eae 0) (eC
for the Southern District of New York Ed - Ran = USDJ
40 Foley Square, Courtroom 219 SAUD INEIESs Leith

New York, NY 10007 Dated: August 7, 2020
New York, New York

 

 

 

Re: Tucker v. Express, Inc., 19-cv-9840-ER-SN
Dear Judge Netburn:

We represent Defendant Express, Inc. in the above-referenced action. We write jointly with counsel
for Plaintiff Henry Tucker, pursuant to the Court’s Individual Rules of Practice in Civil Cases,
respectfully to request that the Court stay all deadlines in this case pending the resolution of a
consolidated appeal of decisions granting motions to dismiss in related cases, which is currently
pending before the Second Circuit under the caption Ca/cano v. Swarovski North America, No. 20-
1552 (the “Consolidated Appeal”). The Second Circuit’s decision on the Consolidated Appeal will
have an impact on this litigation, including on the scope of discovery, and may resolve the litigation
in its entirety. Several other courts in this district have issued similar stays. See, e.g., Order dated
July 15, 2020 in Caicano v. Gamestop, 19-cv-9814-ALC (Dkt. No. 28); Order dated July 13, 2020 in
Lopez v. Blazin Wings, 19-cv-10075-RA (Dkt. No. 32). Accordingly, counsel for the parties submit
that staying this matter pending resolution of the Consolidated Appeal will preserve both the Court's
and the parties’ resources. This is the parties’ first request to stay this case.

We thank the Court for its consideration of this request.

Respectfully submitted,
/5/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record

Morgan, Lewis & Bockius LLP

101 Park Avenue
New York, NY 10178-0060 @ +1.212.309.6000
United States @ +1.212.309.6001
